COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


R. BLAKE DINGLER
                                                                MEMORANDUM OPINION*
v.     Record No. 1179-06-3                                         PER CURIAM
                                                                   AUGUST 29, 2006
ROANOKE COLLEGE AND
 TRAVELERS INDEMNITY COMPANY OF AMERICA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Darren Shoen, on brief), for appellant.

                 (Robert M. Himmel; Frith Anderson & Peake, P.C., on brief), for
                 appellees.


       R. Blake Dingler appeals a decision of the Workers’ Compensation Commission finding

that he failed to prove he sustained a compensable injury by accident arising out of and in the

course of his employment on January 23, 2005. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Dingler v. Roanoke College, VWC

File No. 222-58-48 (April 5, 2006). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.